       Case 4:16-cv-00431-JSW Document 100 Filed 07/11/19 Page 1 of 3

 1

 2   SEAN K. HUNGERFORD, SBN 200268
     HARRISON, TEMBLADOR,
 3   HUNGERFORD & JOHNSON LLP
     2801 T Street
 4   Sacramento, CA 95816
     Telephone: (916) 382-4377
 5   Facsimile: (916) 382-4380
     E-mail: shungerford@hthjlaw.com
 6

 7   Attorneys for Defendants
 8   GRIST CREEK AGGREGATES, LLC

 9
                           UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
                                OAKLAND DIVISION
11

12                                              Case No. 4:16-CV-00431-JSW
     FRIENDS OF OUTLET CREEK,
13                                              STIPULATION AND [PROPOSED]
            Plaintiff,
                                                ORDER FOR CONTINUANCE OF
14                                              SETTLEMENT CONFERENCE AS
     vs.                                        MODIFIED BY THE COURT
15
     GRIST CREEK AGGREGATES, LLC,               Complaint Served: February 29, 2016
16

17         Defendant.
     ___________________________________        (Federal Water Pollution Control Act,
                                                33 U.S.C. § 1251 et seq.)
18

19

20

21

22

23

24

25

26

27

28




           STIPULATION AND [PROPOSED] ORDER FOR CONTINUATION OF SETTLEMENT
                                      CONFERENCE
          Case 4:16-cv-00431-JSW Document 100 Filed 07/11/19 Page 2 of 3

 1
           Plaintiff FRIENDS OF OUTLET CREEK (“Plaintiff”) and Defendant GRIST CREEK
 2

 3   AGGREGATES, LLC (“Defendant”), by and through their respective counsel, hereby stipulate

 4   and agree as follows:

 5         WHEREAS, in its April 26, 2019 Civil Minute Order, the Court referred the parties to a
 6   settlement conference before Judge Ryu. The Court required that the settlement conference be
 7
     completed by July 26, 2019 (Docket No. 92.)
 8
           WHEREAS, the settlement conference was set with Judge Ryu for July 12, 2019, at
 9
     10:00 a.m., at the U.S. District Court, 1301 Clay Street, Oakland, California 94612 (Docket
10
     No. 94).
11

12         WHEREAS, on July 11, 2019, lead counsel for Defendant, Sean K. Hungerford, became

13   ill and is unable to attend the settlement conference scheduled for July 12, 2019.

14         WHEREAS, the parties agree that Mr. Hungerford’s presence at the settlement
15   conference would be critical to reaching resolution of this matter, given his intimacy with the
16
     facts of the case and law(s) at issue.
17
           ACCORDINGLY, the Parties stipulate as follow:
18
           1.        The Parties hereby stipulate to continue the scheduled settlement conference to
19
     one of the following dates, to be chosen at Judge Ryu’s discretion:
20

21                  July 23, 2019
22                  July 24, 2019
23
                IT IS SO STIPULATED.
24
     //
25
     //
26
     //
27
     //
28
     //

                                                       1
             STIPULATION AND [PROPOSED] ORDER FOR CONTINUATION OF SETTLEMENT
                                        CONFERENCE
        Case 4:16-cv-00431-JSW Document 100 Filed 07/11/19 Page 3 of 3



 1

 2   Dated: July 11, 2019             GREENFIRE LAW

 3                                    By:    /s/ Rachel S. Doughty
                                             Rachel S. Doughty
 4                                           Attorneys for Plaintiff
 5   Dated: July 11, 2019             ATA LAW GROUP
 6                                    By:    /s/ Jason R. Flanders
                                             Jason R. Flanders
 7
                                             Attorneys for Plaintiff
 8   Dated: July 11, 2019             HARRISON, TEMBLADOR, HUNGERFORD &
                                      JOHNSON, LLP
 9
10                                    By:    /s/ Sean Hungerford
                                             Sean Hungerford
11                                           Attorneys for Defendant
12
                        ORDER APPROVING STIPULATION
13
          Good cause appearing, IT IS HEREBY ORDERED that the settlement
14
     conference originally scheduled for July 12, 2019 is VACATED. The Court is not
15

16   available on the dates proposed in the stipulation. The parties should seek relief from
17   Judge Jeffery S. White to extend the settlement conference beyond the July 26, 2019
18
     deadline for completion. Magistrate Judge Ryu's courtroom deputy will email parties
19
     proposed settlement conference dates once relief has been granted.
20                                                                S DISTRICT
                                                                TE           C
                                                              TA
                                                                                O
                                                          S




                                                                                 U




21
                                                         ED




                                                                                  RT




                                                                             ERED
                                                     UNIT




                                                                        O ORD
                                                              IT IS S
                                                                                     R NIA




22
     Dated: July 11, 2019                    __________________________
                                                             onna M
                                                                    . Ryu
                                                     NO




                                                      Judge D
                                                                                    FO
                                                      RT




23
                                                                                    LI




                                             DONNA EM.
                                                         H




                                                                                A




                                                      R N RYU            C
                                                                       F
                                                         D IS T IC T O
                                                               R
24                                           United States Magistrate Judge

25

26

27

28
                                                 2
            STIPULATION AND [PROPOSED] ORDER FOR CONTINUATION OF SETTLEMENT
                                       CONFERENCE
